NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DAVID A. TROPP,
Plaimfiff-Appellant,
V.
CONAIR CORPORATION, HP MARKETING CORP
LTD., L.C. INDUSTRIES, LLC, MASTER LOCK
COMPAN'Y LLC, SAMSONITE CORPORATION,
TITAN LUGGAGE USA, TRAVELPRO
INTERNATIONAL INC., AND TRG ACCESSORIES,
LLC, `
Defendants-Appellees,
AND
BRIGGS & RILEY TRAVELWARE LLC,
Defendant-Appellee,
_ AND
VF OUTDOOR, INC., BROOKSTONE COMPANY,
INC., AND BROOKSTONE STORES, INC.,
Defen,dants-Appellees,
AND
DELSEY LUGGAGE INC.,
Defendcmt-Appellee,
AND
EBAGS, INC.,
Defenclan.t-Appellee,

TROPP V. CONAIR CORPORATION 2
AND
MAGELLAN’S INTERNATIONAL TRAVEL
CORPORATION,
Defen,dant-Appellee,
AND
TUMI, INC.,
Defend0:n,t-Appellee,
AND
WORDLOCK, INC.,
Defendcmt-Appellee,
AND
EAGLE CREEK, A DIVISION 0F VF OUTDOOR,
INC. AND OUTPAC DESIGNS INC.,
Defendcmts.
2011-1583
Appea1 from the United States District C0urt for the
Eastern District of New York in case n0. 08-CV»4446,
Judge Eric N. Vita1iano.
ON MOTION
ORDER
Turni, Inc. moves to withdraw Gary M. Butter as
counsel of record and to substitute Nei1 Sirota as principal
attorney
Up0n consideration thereof
IT ls ORDERED THAT: